Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 18, 2010, by and among Heritage Commerce Corp, a California
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.                                       Definitions.  Capitalized terms used
and not otherwise defined herein that are defined in the Purchase Agreement
shall have the meanings given such terms in the Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(d).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Availability Date” has the meaning set forth in Section 3(n).

 

“Allowable Grace Period” shall have the meaning set forth in Section 2(e).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, no par value per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Contractual Securities” means collectively, (i) securities issued to the U.S.
Treasury Department on November 21, 2008 in connection with the TARP Capital
Purchase Program and (ii) Registrable Securities.

 

“Contractual Securityholder” means all Persons that hold Contractual Securities.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 90th
calendar day following the Closing Date (or the 120th calendar day following the
Closing Date in the event that such registration statement is subject to review
by the Commission) and (ii) the 5th Trading Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the

 

1

--------------------------------------------------------------------------------


 

Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review; provided, that if the Effectiveness Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Effectiveness Deadline shall be extended to the next Business Day on which
the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Event” shall have the meaning set forth in Section 2(c).

 

“Event Date” shall have the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

“FINRA” shall have the meaning set forth in Section 3(j).

 

“Grace Period” shall have the meaning set forth in Section 2(e).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“New Registration Statement” shall have the meaning set forth in Section 2(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Shares” has the meaning set forth in the Purchase Agreement.

 

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Global Select Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the

 

2

--------------------------------------------------------------------------------


 

Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

 

“Registrable Securities” means all of the Preferred Shares and the Underlying
Shares and any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Preferred Shares and the Underlying Shares, provided, that the Holder has
completed and delivered to the Company a Selling Stockholder Questionnaire; and
provided, further, that the Preferred Shares and the Underlying Shares shall
cease to be Registrable Securities upon becoming eligible for sale without
restriction under Rule 144.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral (given directly
to the Company or its legal counsel) guidance, comments, requirements or
requests of the Commission staff and (ii) the Securities Act.

 

“Securities” has the meaning set forth in the Purchase Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Shareholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market or over-the-counter market, a day on which the
Common Stock is quoted in the over-the-counter market as reported in the “pink
sheets” by Pink Sheets LLC (or any similar organization or agency succeeding to
its functions of reporting prices);

 

3

--------------------------------------------------------------------------------


 

provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Underlying Shares” has the meaning set forth in the Purchase Agreement.

 

2.                                       Registration.

 

(a)                                  On or prior to the Filing Deadline, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities not already covered by
an existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 or, if Rule 415 is not available for
offers and sales of the Registrable Securities, by such other means of
distribution of Registrable Securities as the Company may reasonably determine
(the “Initial Registration Statement”).  The Initial Registration Statement
shall be on Form S-3 (except if the Company is then ineligible to register for
resale of the Registrable Securities on Form S-3, in which case such
registration shall be on such other form available to the Company to register
for resale of the Registrable Securities as a secondary offering) subject to the
provisions of Section 2(f) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” section substantially in the
form attached hereto as Annex A.  Notwithstanding the registration obligations
set forth in this Section 2, in the event the Commission informs the Company
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof and use its reasonable best efforts to file amendments to the
Initial Registration Statement as required by the Commission and/or (ii)
withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the Commission,
on Form S-3 or such other form available to the Company to register for resale
the Registrable Securities as a secondary offering; provided, however, that
prior to filing such amendment or New Registration Statement, the Company shall
be obligated to use its reasonable best efforts to advocate with the Commission
for the registration of all of the Registrable Securities in accordance with the
SEC Guidance, including without limitation, Compliance and Disclosure
Interpretation 612.09.  Notwithstanding any other provision of this Agreement
and subject to the payment of Liquidated Damages in Section 2(c), if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities or other shares of Common Stock to be registered on
such Registration Statement will be reduced as follows: first, the Company shall
reduce or eliminate the shares of Common Stock to be included by any person
other than a Holder; second, the Company shall reduce or eliminate any shares of
Common Stock to be included by any Affiliate of the Company; and third, the
Company shall reduce the number of Registrable Securities to be included by all
other Holders on a pro rata basis based on the total number of unregistered
Registrable Securities held by such Holders, subject to a determination by the
Commission that certain Holders must be reduced before other Holders based on
the number of Registrable Securities held by such Holders.  In the event the
Company amends the Initial Registration Statement or files a New Registration
Statement, as the case may be, under clauses (i) or (ii) above, the Company will
use its reasonable best efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-3 or
such other form available to the Company to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statement”).  No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent.

 

(b)                                 The Company shall use its reasonable best
efforts to cause each Registration Statement to be declared effective by the
Commission as soon as practicable and, with respect to the Initial Registration
Statement, and/or, if applicable, the New Registration Statement no later than
the Effectiveness Deadline, and shall use its reasonable best efforts to keep
each Registration Statement continuously effective and in compliance with the

 

4

--------------------------------------------------------------------------------


 

Securities Act until the earlier of (i) such time as all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Holders or (ii) the date that all Registrable Securities covered by such
Registration Statement cease to be Registrable Securities, as determined by
counsel for the affected Holders pursuant to a written opinion letter to such
effect, addressed and reasonably acceptable to the Company’s transfer agent and
the Company (the “Effectiveness Period”).  The Company shall request
effectiveness of a Registration Statement as of 5:00 p.m., New York City time,
on a Trading Day.  The Company shall promptly notify the Holders via facsimile
or electronic mail of a “.pdf” format data file of the effectiveness of a
Registration Statement within one (1) Business Day of the Effective Date. The
Company shall, by 9:30 a.m. New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b).

 

(c)                                  If:  (i) the Initial Registration Statement
is not filed with the Commission on or prior to the Filing Deadline, (ii) the
Initial Registration Statement or the New Registration Statement, as applicable,
is not declared effective by the Commission (or otherwise does not become
effective) for any reason on or prior to the Effectiveness Deadline, or (iii)
after its Effective Date, (A) such Registration Statement ceases for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities for which it is required to be effective
pursuant to Section 2(b) or (B) the Holders are not permitted to utilize the
Prospectus therein to resell such Registrable Securities, in the case of (A) and
(B) (other than during an Allowable Grace Period (as defined in Section 2(e) of
this Agreement)), (iv) a Grace Period (as defined in Section 2(e) of this
Agreement) exceeds the length of an Allowable Grace Period, or (v) after the
date six months following the Closing Date, and only in the event a Registration
Statement is not effective or available to sell all Registrable Securities, the
Company fails to file with the Commission any required reports under Section 13
or 15(d) of the 1934 Act such that it is not in compliance with Rule 144(c)(1)
(or Rule 144(i)(2), if applicable), as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto) (any such failure or breach in clauses (i)
through (v) above being referred to as an “Event,” and, for purposes of clauses
(i), (ii), (iii) or (v), the date on which such Event occurs, or for purposes of
clause (iv) the date on which such Allowable Grace Period is exceeded, being
referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty (“Liquidated Damages”), equal to 0.5% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on the Event Date.  The parties agree that
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable (i) if as of the relevant Event Date, the
Registrable Securities may be sold by non-affiliates without volume or manner of
sale restrictions under Rule 144 and the Company is in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable), as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and reasonably acceptable to the
Company’s transfer agent and the affected Holders and (ii) with respect to any
period after the expiration of the Effectiveness Period (it being understood
that this sentence shall not relieve the Company of any Liquidated Damages
accruing prior to the Effectiveness Period).  If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within five (5)
Business Days after the date payable, the Company will pay interest thereon at a
rate of 1.0% per month (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full.  The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date.  The Effectiveness
Deadline for a Registration Statement shall be extended without default or
Liquidated Damages hereunder in the event that the Company’s failure to obtain
the effectiveness of the Registration Statement on a timely basis results from
the failure of a Purchaser to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which case the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Purchaser).

 

(d)                                 Each Holder agrees to furnish to the Company
a completed Selling Shareholder Questionnaire not more than ten (10) Trading
Days following the date of this Agreement.  At least five (5) Trading Days prior
to the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Shareholder Questionnaire, if any, which shall be
completed and delivered to

 

5

--------------------------------------------------------------------------------


 

the Company promptly upon request and, in any event, no later than two (2)
Trading Days prior to the applicable anticipated filing date.  Each Holder
further agrees that it shall not be entitled to be named as a selling
securityholder in the Registration Statement or use the Prospectus for offers
and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Shareholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If a Holder of Registrable Securities returns a Selling
Shareholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its reasonable best efforts
at the expense of the Holder who failed to return the Selling Shareholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Shareholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

(e)                                  Notwithstanding anything to the contrary
herein, at any time after the Registration Statement has been declared effective
by the Commission, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time is not, in the good faith judgment of the Company, in the best interests of
the Company (a “Grace Period”); provided, however, the Company shall promptly
(i) notify the Holders in writing of the existence of material non-public
information giving rise to a Grace Period (provided that the Company shall not
disclose the content of such material non-public information to the Holders) or
the need to file a post-effective amendment or an amendment or supplement to the
Prospectus pursuant to Rule 424, as applicable, and the date on which such Grace
Period will begin, (ii) use reasonable best efforts to terminate a Grace Period
as promptly as practicable and (iii) notify the Holders in writing of the date
on which the Grace Period ends; provided, further, that no single Grace Period
shall exceed thirty (30) consecutive days, and during any three hundred
sixty-five (365) day period, the aggregate of all Grace Periods shall not exceed
an aggregate of sixty (60) days (each Grace Period complying with this provision
being an “Allowable Grace Period”).  For purposes of determining the length of a
Grace Period, the Grace Period shall be deemed to begin on and include the date
the Holders receive the notice referred to in clause (i) above and shall end on
and include the later of the date the Holders receive the notice referred to in
clause (iii) above and the date referred to in such notice; provided, however,
that no Grace Period shall be longer than an Allowable Grace Period. 
Notwithstanding anything to the contrary, the Company shall cause the Transfer
Agent to deliver unlegended Common Stock to a transferee of a Holder in
accordance with the terms of the Purchase Agreement in connection with any sale
of Registrable Securities with respect to which a Holder has entered into a
contract for sale prior to the Holder’s receipt of the notice of a Grace Period
and for which the Holder has not yet settled.

 

(f)                                    In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

 

3.                                       Registration Procedures.

 

In connection with the Company’s registration obligations hereunder:

 

(a)                                  the Company shall not less than three (3)
Trading Days prior to the filing of a Registration Statement and not less than
two (2) Trading Days prior to the filing of any related Prospectus or any
amendment or supplement thereto (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports), the Company shall, furnish to the Holder copies of such
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such three (3) Trading Day or two
(2) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents).  The Company shall
not file any Registration Statement or amendment or supplement thereto in a form

 

6

--------------------------------------------------------------------------------


 

to which a Holder reasonably objects in good faith, provided that, the Company
is notified of such objection in writing within the three (3) Trading Day or two
(2) Trading Day period described above, as applicable.

 

(b)                                 (i)  the Company shall prepare and file with
the Commission such amendments (including post-effective amendments) and
supplements, to each Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period (except during an Allowable Grace Period); (ii) the Company
shall cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) the Company shall respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Shareholders” but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) the Company shall comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement until such time as all of such Registrable Securities shall have been
disposed of (subject to the terms of this Agreement) in accordance with the
intended methods of disposition by the Holders thereof as set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, however, that each Purchaser shall be responsible for the delivery of
the Prospectus to the Persons to whom such Purchaser sells any of the
Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

(c)                                  the Company shall notify the Holders (which
notice shall, pursuant to clauses (iii) through (v) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably practicable (and, in the case of
(i)(A) below, not less than two Trading Days prior to such filing, in the case
of (iii) and (iv) below, not more than one Trading Day after such issuance or
receipt, and in the case of (v) below, not more than one Trading Day after the
occurrence or existence of such development) and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on any
Registration Statement (in which case the Company shall provide to each of the
Holders true and complete copies of all comments that pertain to the Holders as
a “Selling Shareholder” or to the “Plan of Distribution” and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Shareholders” or the “Plan of Distribution”; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or

 

7

--------------------------------------------------------------------------------


 

necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.

 

(d)                                 the Company shall use its reasonable best
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of (i)
any order suspending the effectiveness of a Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as practicable.

 

(e)                                  the Company shall, if requested by a
Holder, furnish to such Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system.

 

(f)                                    The Company agrees to deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Holders may reasonably request. The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

 

(g)                                 If  requested by a Holder in writing, the
Company shall, prior to any resale of Registrable Securities by a Holder, use
its reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
the registration or qualification) of such Registrable Securities for the resale
by the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests, to keep each registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things commercially reasonable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by each Registration Statement; provided, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified, subject the Company to any material tax in any such
jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.

 

(h)                                 the Company shall cooperate with the Holders
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may reasonably request. 
Certificates for Registrable Securities free from all restrictive legends may be
transmitted by the transfer agent to a Holder by crediting the account of such
Holder’s prime broker with DTC as directed by such Holder.

 

(i)                                     the Company shall following the
occurrence of any event contemplated by Section 3(c)(iii)-(v), as promptly as
reasonably practicable (taking into account the Company’s good faith assessment
of any adverse consequences to the Company and its shareholders of the premature
disclosure of such event), prepare and file a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

 

(j)                                     the Company may require each selling
Holder to furnish to the Company a certified statement as to (i) the number of
shares of Common Stock beneficially owned by such Holder and any Affiliate
thereof, (ii) any Financial Industry Regulatory Authority (“FINRA”)
affiliations, (iii) any natural persons who have the power to vote or dispose of
the Underlying Shares and (iv) any other information as may be requested by the
Commission, FINRA or any state securities commission.  During any periods that
the Company is unable to meet its obligations under this Agreement with respect
to the registration of Registrable Securities because any Holder fails to
furnish such information within three Trading Days of the Company’s request, any
Liquidated Damages that are

 

8

--------------------------------------------------------------------------------


 

accruing at such time as to such Holder only shall be tolled and any Event that
may otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.

 

(k)                                  the Company shall cooperate with any
registered broker through which a Holder proposes to resell its Registrable
Securities in effecting a filing with FINRA pursuant to FINRA Rule 5110 as
requested by any such Holder and the Company shall pay the filing fee required
for the first such filing within two (2) Business Days of the request therefore.

 

(l)                                     provided the Company is eligible to use
Form S-3 as of the date of this Agreement or becomes eligible to use Form S-3
during the term of this Agreement, the Company shall use its reasonable best
efforts to maintain eligibility for use of Form S-3 (or any successor form
thereto) for the registration of the resale of Registrable Securities.

 

(m)                               if requested by a Holder, the Company shall
(i) promptly as reasonably practical incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and, if the Company agrees,
which agreement will not be unreasonably withheld, (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received and agreed to
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.

 

(n)                                 the Company shall otherwise use its
reasonable best efforts to comply with all applicable rules and regulations of
the Commission under the Securities Act and the Exchange Act, including Rule
172, notify the Holders promptly if the Company no longer satisfies the
conditions of Rule 172 and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earning statement
shall satisfy the provisions of Section 11(a) of the Securities Act, including
Rule 158 promulgated thereunder (for the purpose of this Section 3(n),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter).

 

4.                                       Registration Expenses.  All fees and
expenses incident to the Company’s performance of or compliance with its
obligations under this Agreement (excluding any underwriting discounts and
selling commissions and all legal fees and expenses of legal counsel for any
Holder) shall be borne by the Company whether or not any Registrable Securities
are sold pursuant to a Registration Statement.  The fees and expenses referred
to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Trading Market on which
the Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with a filing by the issuer, with respect to any
filing that may be required to be made by any broker through which a Holder
intends to make sales of Registrable Securities with FINRA pursuant to FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any underwriting,
broker or similar fees or

 

9

--------------------------------------------------------------------------------


 

commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

 

5.                                       Indemnification.

 

(a)                                  Indemnification by the Company.  The
Company shall, notwithstanding any termination of this Agreement, indemnify,
defend and hold harmless each Holder, the officers, directors, agents, partners,
members, managers, stockholders, Affiliates and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, managers, stockholders, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and investigation and
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose), or
(B) in the case of an occurrence of an event of the type specified in Section
3(c)(iii)-(v), related to the use by a Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 6(d) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected.  The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

(b)                                 Indemnification by Holders. Each Holder
shall, severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising out of or are based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent, but
only to the extent, that such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein or (ii) to the extent, but only to the
extent, that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(v), to the extent, but only to the extent, related to the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d),
but only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected.  In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Conduct of Indemnification Proceedings. If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially and adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties.  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

(d)                                 Contribution.  If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party or insufficient to hold an Indemnified Party harmless for any Losses, then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5(d) was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the

 

11

--------------------------------------------------------------------------------


 

provisions of this Section 5(d), no Holder shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Holder from the sale of the Registrable Securities
subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution, limitation or in lieu of the
indemnification provisions under the Purchase Agreement.

 

The indemnity and contribution agreements of the Company contained in this
Section 5 are limited by the provisions of federal law (including the Federal
Deposit Insurance Act) and California law governing indemnification provisions
to the extent such provisions are applicable.

 

6.                                       Miscellaneous.

 

(a)                                  Remedies.  In the event of a breach by the
Company or by a Holder of any of their obligations under this Agreement, each
Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

 

(b)                                 No Piggyback on Registrations; Prohibition
on Filing Other Registration Statements.  Neither the Company nor any of its
security holders (other than the Contractual Securityholders) may include
securities of the Company in a Registration Statement hereunder other than the
Contractual Securities and the Company shall not prior to the Effective Date
enter into any agreement providing any such right to any of its security
holders. The Company shall not, from the date hereof until the date that is 60
days after the Effective Date of the Initial Registration Statement, prepare and
file with the Commission a registration statement relating to an offering for
its own account under the Securities Act of any of its equity securities, other
than (i) a registration statement on Form S-8, (ii) a registration statement or
post-effective amendment to a registration statement for the resale of
Contractual Securities, (iii) in connection with an acquisition, on Form S-4 or
(iv) a registration statement to register for resale securities issued by the
Company pursuant to acquisitions or strategic transactions approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 

(c)                                  Compliance.  Each Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it (unless an exemption therefrom is available)
in connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell the Registrable Securities only in accordance with a
plan of distribution described in the Registration Statement.

 

(d)                                 Discontinued Disposition.  By its
acquisition of Registrable Securities, each Holder agrees that, upon receipt of
a notice from the Company of the occurrence of any event of the kind described
in Section 3(c)(iii)-(v), such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(e)                                  No Inconsistent Agreements.  Neither the
Company nor any of its Subsidiaries has entered, as of the date hereof, nor
shall the Company or any of its Subsidiaries, on or after the date hereof, enter
into

 

12

--------------------------------------------------------------------------------


 

any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

(f)                                    Amendments and Waivers.  The provisions
of this Agreement, including the provisions of this sentence, may not be
amended, modified or supplemented, or waived unless the same shall be in writing
and signed by the Company and Holders holding at least two-thirds of the then
outstanding Registrable Securities, provided that any party may give a waiver as
to itself.  Notwithstanding the foregoing,  a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.

 

(g)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be delivered as set forth in the Purchase Agreement; provided that the
Company may deliver to each Holder the documents required to be delivered to
such Holder under Section 3(a) of this Agreement by e-mail to the e-mail
addresses provided by such Holder to the Company solely for such specific
purpose.

 

(h)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  The Company may not
assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of all the Holders of the then
outstanding Registrable Securities.  Each Holder may assign its respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

 

(i)                                     Execution and Counterparts.  This
Agreement may be executed in two or more counterparts, each of which when so
executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature were the original thereof.

 

(j)                                     Governing Law.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be determined in accordance with the provisions of the Purchase Agreement.

 

(k)                                  Cumulative Remedies.  Except as provided in
Section 2(c) with respect to Liquidated Damages, the remedies provided herein
are cumulative and not exclusive of any other remedies provided by law.

 

(l)                                     Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their good faith reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction.  It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

13

--------------------------------------------------------------------------------


 

(m)                               Headings.  The headings in this Agreement are
for convenience only and shall not limit or otherwise affect the meaning hereof.

 

(n)                                 Independent Nature of Purchasers’
Obligations and Rights.  The obligations of each Purchaser under this Agreement
are several and not joint with the obligations of any other Purchaser hereunder,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser hereunder.  The decision of each Purchaser to
purchase the Securities pursuant to the Transaction Documents has been made
independently of any other Purchaser. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser acknowledges that no other Purchaser has acted
as agent for such Purchaser in connection with making its investment hereunder
and that no Purchaser will be acting as agent of such Purchaser in connection
with monitoring its investment in the Securities or enforcing its rights under
the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

HERITAGE COMMERCE CORP

 

 

 

 

 

By:

/s/ Walter T. Kaczmarek

 

 

Walter T. Kaczmarek

 

 

Chief Executive Officer and President

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

Registration Rights Agreement

 

S-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF PURCHASER

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

ADDRESS FOR NOTICE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Phone:

 

 

 

 

E-mail:

 

 

Registration Rights Agreement

 

S-2

--------------------------------------------------------------------------------


 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the Securities issued to the selling shareholders to permit
the resale of these Securities by the holders of the Securities from time to
time after the date of this prospectus.  We will not receive any of the proceeds
from the sale by the selling shareholders of the Securities.  We will bear all
fees and expenses incident to our obligation to register the Securities.

 

The selling shareholders may sell all or a portion of the Securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the Securities
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s
commissions.  The Securities may be sold on any national securities exchange or
quotation service on which the securities may be listed or quoted at the time of
sale, in the over-the-counter market or in transactions otherwise than on these
exchanges or systems or in the over-the-counter market and in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions.  The selling shareholders may use any one or more of the
following methods when selling Securities:

 

·                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

 

·                                          block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;

 

·                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

·                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

·                                          privately negotiated transactions;

 

·                                          settlement of short sales entered
into after the effective date of the registration statement of which this
prospectus is a part;

 

·                                          broker-dealers may agree with the
selling shareholders to sell a specified number of such securities at a
stipulated price per share;

 

·                                          through the writing or settlement of
options or other hedging transactions, whether such options are listed on an
options exchange or otherwise;

 

·                                          a combination of any such methods of
sale; and

 

·                                          any other method permitted pursuant
to applicable law.

 

The selling shareholders also may resell all or a portion of the Securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales.  If the selling shareholders effect such
transactions by selling Securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling shareholders
or commissions from purchasers of the Securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be

 

A-1

--------------------------------------------------------------------------------


 

negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440.

 

In connection with sales of the Securities or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the common
stock in the course of hedging in positions they assume.  The selling
shareholders may also sell Securities short and if such short sale shall take
place after the date that the registration statement of which this prospectus is
a part is declared effective by the Securities and Exchange Commission (the
“SEC”), the selling shareholders may deliver Securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales.  The selling shareholders may also loan or
pledge common stock to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law.  The selling shareholders may also enter
into option or other transactions with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).  Notwithstanding the foregoing, the selling
shareholders have been advised that they may not use shares registered on this
registration statement to cover short sales of our common stock made prior to
the date the registration statement, of which this prospectus forms a part, has
been declared effective by the SEC.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus.  The selling shareholders also
may transfer and donate the Securities in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

The selling shareholders and any broker-dealer or agents participating in the
distribution of the Securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. 
In such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling shareholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

Each selling shareholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Securities.  Upon
being notified in writing by a selling shareholder that any material arrangement
has been entered into with a broker-dealer for the sale of Securities through a
block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, we will file a supplement to this
prospectus, if required, pursuant to Rule 424(b) under the Securities Act,
disclosing (1) the name of each such selling shareholder and of the
participating broker-dealer(s), (2) the number of shares involved, (3) the price
at which such Securities were sold, (4) the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable, (5) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (6) other facts
material to the transaction.  In no event shall any broker-dealer receive fees,
commissions and markups, which, in the aggregate, would exceed eight percent.

 

Under the securities laws of some states, the Securities may be sold in such
states only through registered or licensed brokers or dealers.  In addition, in
some states the Securities may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

A-2

--------------------------------------------------------------------------------


 

There can be no assurance that any selling shareholder will sell any or all of
the Securities registered pursuant to the shelf registration statement, of which
this prospectus forms a part.

 

Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the Securities by the selling shareholder and any other
participating person.  To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the Securities to
engage in market-making activities with respect to the common stock.  All of the
foregoing may affect the marketability of the Securities and the ability of any
person or entity to engage in market-making activities with respect to the
Securities.

 

We will pay all expenses of the registration of the Securities pursuant to a
registration rights agreement, including, without limitation, SEC filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that each selling shareholder will pay all underwriting discounts and
selling commissions, if any and any related legal expenses incurred by it. We
will indemnify the selling shareholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with the registration
rights agreement, or the selling shareholders will be entitled to contribution.
We may be indemnified by the selling shareholders against civil liabilities,
including liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling shareholders specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.

 

A-3

--------------------------------------------------------------------------------